Citation Nr: 0425012	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  00-20 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of tendonitis of the left shoulder, currently 
rated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for tendonitis of 
the right shoulder.  

3.  Evaluation of stress fracture, right medial tibial 
plateau, currently rated as 10 percent disabling, 

4.  Entitlement to a compensable evaluation for stress 
fracture, right calcaneus.

5.  Evaluation of stress fractures, left medial tibial 
plateau and left distal tibia, with left knee status post 
arthroscopic surgery for medial meniscectomy, currently rated 
as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1999 to March 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating determination of 
the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  

During the course of the appeal, the veteran moved to Texas.  
Thus, the Houston, Texas, RO is listed on the title page of 
this decision.  


FINDINGS OF FACT

1.  With regard to her left shoulder, the veteran does not 
have ankylosis of the scapulohumeral joint; malunion or 
nonunion with or without loose movement of the clavicle or 
scapula; or limitation of motion limited at the shoulder 
level or midway between the side or shoulder level.

2.  With regard to her right shoulder, the veteran does not 
have ankylosis of the scapulohumeral joint; malunion or 
nonunion with or without loose movement of the clavicle or 
scapula; degenerative joint disease of the shoulder; or 
limitation of motion limited at the shoulder level or midway 
between the side or shoulder level.

3.  Prior to August 21, 2000, as it relates to the stress 
fractures of the veteran's left medial tibial plateau and 
left distal tibia, with medial meniscus tear of the left 
knee, there was no demonstration of malunion or nonunion of 
the tibia or fibula, loose motion, the necessity for using a 
brace, or moderate knee or ankle disability; recurrent 
subluxation or instability of the left knee; or evidence of 
flexion being limited to 45 degrees or extension limited to 
10 degrees.

4.  Subsequent to October 1, 2000, as it relates to the 
veteran's stress fractures of the left medial tibial plateau 
and left distal tibia, post arthroscopic surgery for medial 
meniscus tear of the left knee, there was no demonstration of 
malunion or nonunion of the tibia or fibula, loose motion, 
the necessity for using a brace, or marked knee or ankle 
disability; recurrent subluxation or instability of the left 
knee; or evidence of flexion being limited to 45 degrees or 
extension limited to 5 degrees.

5.  With regard to the veteran's right medial tibial stress 
fracture residuals, there has been no demonstration of 
malunion or nonunion of the tibia or fibula, loose motion, 
the necessity for using a brace, or moderate knee or ankle 
disability; recurrent subluxation or instability of the right 
knee; or findings of flexion being limited to 45 degrees or 
extension limited to 5 degrees. 

6.  The veteran's right calcaneus stress fracture residuals 
cause no more than minimal impairment of the right foot.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for tendonitis of the left shoulder have not been met at any 
time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 
5003, 5024, 5200, 5201, 5202, 5203 (2003).

2.  The criteria for a compensable disability evaluation for 
tendonitis of the right shoulder have not been met at any 
time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 
5003, 5024, 5200, 5201, 5202, 5203 (2003).

3.  The criteria for an evaluation in excess of 10 percent 
for stress fractures, left medial tibial plateau and left 
distal tibia prior to August 21, 2000, were not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261, 5262 (2003).

4.  The criteria for an evaluation in excess of 20 percent 
for stress fractures, left medial tibial plateau and left 
distal tibia subsequent to October 1, 2000, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261, 5262 (2003).

5.  The criteria for an evaluation in excess of 10 percent 
for right medial tibial plateau stress fractures have not 
been met at any time.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261, 5262 (2003).

6.  The criteria for a compensable evaluation for fracture of 
the right calcaneus have not been met at any time.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.40, 4.44-45, 4.57, 4.59, 4.71a, Diagnostic Code 
5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Hereinafter known collectively as 
VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the March 
2000 and February 2001 rating determinations, the July and 
August 2000 SOCs, and the February 2001 and May 2004 SSOCs 
informed the appellant of the information and evidence needed 
to substantiate this claim.  In an October 2002 letter, the 
Board informed the veteran of the VCAA.  It specifically 
notified the veteran of the VA's duty to notify her, VA's 
duty to assist her, what VA would do, what the veteran needed 
to do, where and when to send information or evidence, and 
where to contact VA if she had any questions.  In March 2003, 
the Board remanded this matter for further development, to 
include further notification of the VCAA.  In July 2003, the 
RO informed the veteran of the VCAA.  It specifically 
notified her of what was still needed from her, where she 
should send the evidence, how to contact VA, what was the 
status of her claim, what VA would attempt to obtain, how she 
could help VA, what the evidence had to show to establish 
entitlement, and how VA would help the veteran obtain 
evidence for her claim. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  She was also afforded several VA 
examinations during the course of this appeal.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided prior to the most recent transfer and 
certification of the appellant's case to the Board.  After 
the notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

The Board finds that the appellant was fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
addition to the October 2002 and July 2003 letters, the 
veteran was also notified of the VCAA laws and regulations as 
part of the May 2004 SSOC.  Moreover, the veteran's 
representative, in his June 2004 written argument, noted that 
the matter was now ready for appellate review.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.

Where arm limitation of motion is limited to 25 degrees from 
the side, a 40 percent evaluation is assigned for the major 
side, and 30 percent is assigned for the minor side, under 
Diagnostic Code 5201.  Limitation of motion midway between 
the side and shoulder level contemplates a 30 percent and 20 
percent evaluation for the major and minor sides, 
respectively; while limitation of motion at shoulder level 
contemplates a 20 percent evaluation.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity, for the minor arm, it is 
also 20 percent; a 30 percent rating is granted when there is 
marked deformity for the major arm and a 20 percent for the 
minor.  Also under Diagnostic Code 5202, for recurrent 
dislocations of the major and minor arms at the 
scapulohumeral joint, a 20 percent rating is granted with 
infrequent episodes, and guarding of movement only at 
shoulder level; a 30 percent rating is granted when there are 
frequent episodes and guarding of all arm movements for the 
major arm and a 20 percent for the minor arm.  A 50 percent 
rating is granted for fibrous union of the major arm and a 40 
percent for the minor arm; a 60 percent rating is granted for 
nonunion (false flail joint) of the major arm and a 50 
percent for the minor arm; and an 80 percent rating is 
granted for loss of head of (flail shoulder) for the major 
arm and a 70 percent for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability. 

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

Under the provisions of DC 5262 (impairment of the tibia and 
fibula), a 40 percent evaluation is warranted when there is 
nonunion of the tibia and fibula, with loose motion, and a 
brace is required; if there is malunion of the tibia and 
fibula with knee or ankle disability, a 30 percent evaluation 
is warranted when the disorder is marked, a 20 percent 
evaluation is warranted when the disorder is moderate, and a 
10 percent evaluation is warranted when the disorder is 
slight.  Though the rating schedule does not provide a 
noncompensable rating under this diagnostic code, one will be 
assigned where the rating criteria for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003), a 
moderate foot injury warrants a 10 percent rating.  A 
moderately severe foot injury warrants a 20 percent rating.  
A severe foot injury warrants a 30 percent evaluation.

A review of the record demonstrates that the veteran 
requested service connection for bilateral stress fractures 
in January 2000.  

At the time of a January 2000 VA general medical examination, 
the veteran reported developing pain in her right heel after 
jumping out of the "rack" in October 1999.  In December 
1999, the veteran indicated that she was seen with complaints 
of bilateral knee pain.  A bone scan performed in December 
1999 revealed bilateral medial tibial plateau stress 
fractures, a left distal tibial fracture, and a right 
calcaneal stress fracture.  

Physical examination of the lower extremities revealed slight 
tenderness on deep pressure over the medial tibial plateau, 
bilaterally.  Range of motion of the knees showed extension 
to 0 degrees and flexion to 135 degrees, bilaterally, with no 
pain.  There was no ankle edema.  The veteran had good 
coordination and no motor or sensory deficits.  Deep tendon 
reflexes were 2+.  Diagnoses of bilateral medial tibial 
plateau stress fractures, left distal tibial stress fracture, 
and right calcaneal stress fracture, were rendered.  

At the time of a January 2000 VA orthopedic examination, the 
veteran reported having pain in the knees and right heel with 
prolonged walking or standing.  She noted taking Motrin three 
times per day.  

Physical examination revealed tenderness on the lateral right 
heel without local swelling.  There was tenderness over the 
medial aspect of both knees over the tibial plateau.  There 
was no significant tenderness over the shaft of the tibias.  
The veteran had moderate knock-knee deformity with four 
fingers between the ankles and knees when the knees were 
straight.  The knees easily flexed from 0 to 150 degrees 
without pain and without weakened movement to resistance.  
The knees had no effusion, no synovial thickening, and no 
crepitus with motion.  The ligaments in both knees were 
intact with negative Lachman and drawer signs.  Collateral 
ligaments were firm and cartilage tests were negative.  The 
thighs were 15 inches and the calves were 13 inches.  There 
was no evidence of any lack of endurance or lack of 
coordination on motion of the knees.  Alignment of the 
patella was excellent.  

Examination of both ankles revealed that they easily 
dorsiflexed 30 degrees and plantarflexed 30 degrees without 
pain and without weakened movement to resistance.  The ankles 
had no effusion and no crepitus with motion.  The ligaments 
in both ankles were intact.  There was no evidence of any 
lack of endurance or lack of coordination on examination of 
the ankles.  X-rays of the knees, tibia, ankles, and feet 
revealed a healing fracture of the right calcaneus with 
otherwise normal findings.  

The veteran reported having catching in the shoulders the 
last several weeks.  Examination of the shoulders revealed a 
mild catch with motion.  The shoulders easily flexed from 0 
to 180 degrees and there was 90 degrees of internal and 
external rotation.  The ranges of motion were without pain 
and without weakened movement to resistance.  There was an 
occasional snap but no crepitus was noted.  Mild deep 
tenderness was also present.  Diagnoses of status following 
stress changes, bilateral medial tibial plateau and tibial 
shafts, residual pain with no objective findings; status 
following stress fracture of the right calcaneus, healing, 
with moderate restriction of activity; and status following a 
catching in both shoulders with tendonitis, were rendered.  

In a March 2000 rating determination, the RO granted service 
connection for stress fractures of the right lower extremity 
and assigned a 10 percent evaluation, effective March 31, 
2000.  The RO also granted service connection for stress 
fractures of the left lower extremity and assigned a 10 
percent evaluation, effective March 31, 2000.  The RO further 
granted service connection for tendonitis of the right and 
left shoulders and assigned separate noncompensable 
disability evaluations, effective March 31, 2000.  

In August 2000, the veteran had surgery performed on her left 
knee for a torn medial meniscus.  A postoperative diagnosis 
of chronic posttraumatic synovitis, left knee, was rendered.  

In October 2000, the veteran was afforded an additional VA 
examination.  The veteran was noted to be right-hand dominant 
at the time of the examination.  She reported taking 
ibuprofen on an as needed basis.  She did not use any 
crutches, braces, or canes.  

The veteran reported having difficulty with her heel dating 
back to the first day of basic training.  She stated that her 
right knee was minimally symptomatic and that her left knee 
remained symptomatic.  A MRI had revealed a medial meniscus 
tear.  The veteran noted having undergone arthroscopic 
surgery in August.  She stated that her overall symptoms were 
better although she still had some occasional difficulties 
with medial knee pain and sensations of locking.  

The veteran also noted that she began to develop catching in 
her shoulders with pain over the anterior aspect of her 
shoulders while in basic training.  It was more on the left 
than the right.  She was diagnosed with biceps tendinitis, 
bilaterally.  The veteran continued to have aching sensations 
in both shoulders, worse on the left than the right, with 
popping and catching sensations also worse on the left.  

Physical examination revealed that the veteran walked with a 
normal gait.  Examination of the right heel was unremarkable.  
Examination of the right knee showed some mild tenderness 
along the medial joint line.  There was no effusion.  Range 
of motion was full with no evidence of instability.  The 
veteran had no patellofemoral pain and no crepitus.  

Examination of the left knee revealed no evidence of 
effusion.  The veteran had full extension but lacked 20 
degrees of full flexion.  She had tenderness along the medial 
joint line.  There was no evidence of instability on anterior 
or posterior drawer or anterior Lachman.  There was no varus 
or valgus instability.  

Examination of the right shoulder revealed tenderness to 
palpation over the biceps tendon.  The veteran had full range 
of motion.  There was crepitation with range of motion.  
There was no significant instability and there were no 
provocative symptoms.  

Examination of the left shoulder revealed significant 
tenderness to palpation over the biceps tendon.  The veteran 
had full active range of motion.  There was no significant 
instability and there were no provocative symptoms.

X-rays of the right and left shoulders revealed no evidence 
of degenerative changes and were unremarkable.  X-rays of the 
knees showed no evidence of significant osseous 
abnormalities.  The joint spaces were well maintained.  There 
was some lateral tilt at the patellofemoral articulation.  
There were no degenerative changes.  Diagnoses of history of 
stress fracture, right heel, minimally symptomatic; 
tendinitis, right shoulder, minimally symptomatic; 
tendinitis, left shoulder, moderately symptomatic with mild 
instability; history of tibial plateau stress fracture, 
right, minimally symptomatic; history of tibial plateau 
stress fracture, left knee, minimally symptomatic; and 
history of medial meniscus tear, left knee, status post 
arthroscopy, were rendered.  

The examiner stated that in his opinion the tendinitis of the 
left shoulder was significant.  The veteran had difficulty 
with overhead activities because of the discomfort.  Her left 
knee pain also remained significant.  

In a February 2001 rating determination, the RO increased the 
veteran's disability evaluation for tendonitis of the left 
shoulder from noncompensable to 10 percent disabling and 
assigned an effective date of March 31, 2000.  The RO 
continued the noncompensable evaluation for the veteran's 
right shoulder tendonitis.  The RO continued the 10 percent 
evaluation for stress fractures, right medial tibial plateau 
and assigned a separate noncompensable disability evaluation 
for stress fracture, right calcaneus, with an effective date 
of March 31, 2000.  The RO also assigned a 100 percent 
temporary total disability evaluation from August 21, 2000, 
to October 1, 2000, for the veteran's arthroscopic surgery, 
and assigned a 20 percent disability evaluation for stress 
fractures, left medial tibial plateau and left distal tibia 
with left knee status post arthroscopic surgery, effective 
October 1, 2000.  

In April 2003, the veteran underwent an additional VA 
examination.  At the time of the examination, the veteran 
reported that she had sustained no additional injuries since 
her last VA examination in October 2000.  She indicated that 
her heel pain was unchanged.  She also noted having 
discomfort in both knees.  The veteran described moderate 
symptoms in the medial left knee and mild to moderate 
symptoms in the medial right knee.  She also noted occasional 
sensations of locking.  She reported that her symptoms had 
significantly improved since her last visit.  Her activities 
had diminished since that time.  She had no pain in her 
shoulders and noted only occasional pain in both shoulders 
with increased activity.  She described no flare-ups with 
regard to her knees, right heel, or shoulders.  The veteran 
noted increasing symptoms in her knees, heel, and shoulders, 
with repetitive activities.  She described no other 
functional limitation other than discomfort including 
diminished strength, speed, endurance, excess fatigability, 
weakened movement, incoordination, or other abnormalities.  
The veteran did report increased pain with repetitive use.  

Physical examination revealed no evidence of absence of 
necessary structures, deformity, adhesion, or defective 
innervation.  There was also no evidence of muscle spasm.  

Examination of both shoulders revealed full active range of 
motion.  The veteran complained of no discomfort with range 
of motion testing.  Impingement and supraspinatus maneuvers 
were negative, bilaterally.  She continued to manifest mild 
instability with sulcus maneuvers, bilaterally.  The veteran 
had no pain to palpation over the biceps tendon, greater 
tuberosity, or acromioclavicular joint, bilaterally.  

Examination of the right knee revealed full active motion.  
There was no evidence of effusion.  The veteran had 
tenderness to palpation along the medial joint line, which 
was worse with medial McMurray's maneuver.  There was no 
evidence of instability.  There was no pain around the 
patellofemoral articulation and no evidence of crepitation.  

Examination of the left knee revealed full active range of 
motion.  There was no evidence of instability or effusion.  
The veteran still had tenderness along the medial joint line.  
There was no lateral joint tenderness and no evidence of 
instability on anterior posterior drawer or anterior Lachman 
testing.  There was also no varus or valgus instability.  
Both knees showed tenderness to palpation along the medial 
aspect of the tibial plateau in the region of the pes 
anserinus tendon insertion.  

Examination of the heel was unremarkable and the veteran 
walked with a nonantalgic gait.  

X-rays of the right heel, right shoulder, left shoulder, 
right knee, and left knee, were unremarkable.  

The following diagnoses were rendered:  history of stress 
fracture, right heel, minimally symptomatic; tendonitis right 
shoulder, minimally symptomatic; history of tendonitis, left 
shoulder, minimally symptomatic; mild instability, bilateral 
shoulders; history of tibial plateau stress fracture, 
bilateral; and history of medial meniscus tear, left knee, 
status post arthroscopy.  


Tendonitis of the Left Shoulder

The criteria for an evaluation in excess of 10 percent for 
tendonitis of the left shoulder have not been met at any 
time.  

In this case, the Board notes that the veteran does not have 
ankylosis of the scapulohumeral joint.  Malunion or nonunion 
with or without loose movement of the clavicle or scapula has 
also not been demonstrated.  

With regard to DC 5201, the Board notes that at the time of 
her January 2000 VA examination, the veteran's left shoulder 
easily flexed from 0 to 180 degrees and she had 90 degrees of 
internal and external rotation.  At the time of her October 
2000 VA examination, the veteran had full range of motion 
with no significant instability and no provocative symptoms.  
At the time of her April 2003 VA examination, the veteran was 
noted to have full active range of motion with no discomfort 
when performing the ranges of motion.  Impingement and 
supraspinatus maneuvers were negative, bilaterally, and there 
was only mild instability with sulcus maneuvers.  As 
demonstrated above, these objective medical findings do not 
reveal limitation of motion at the shoulder level, which 
would warrant a 20 percent evaluation.  

The Board has also considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

The Board notes that at the time of her January 2000 VA 
examination, the veteran reported that there was only a mild 
catch when moving the shoulders.  She also had no pain or 
weakened resistance.  While the veteran reported having an 
aching sensation in her shoulder with popping and catching 
sensations at the time of her October 2000 VA examination, 
and significant tenderness was noted on palpation over the 
biceps, the veteran still had full active range of motion.  
Moreover, at the time of her April 2003 VA examination, the 
veteran stated that she had no pain in her left shoulder and 
only occasional pain with increased activity. 

The examiner further noted that the veteran described no 
other functional limitation other than discomfort including 
diminished strength, speed, endurance, excess fatigability, 
weakened movement, incoordination, or other abnormalities.  
Furthermore, the examiner described the veteran's left 
shoulder as only minimally symptomatic.  

While the Board is sympathetic to the veteran's beliefs, 
based upon the objective medical findings there is no 
clinical objective pathology of functional loss due to pain, 
limitation of motion, weakness, etc., which would permit 
assignment of a higher evaluation.  Specifically, the loss of 
functioning arising from pain and weakness does not raise the 
veteran's level of disability to that akin to limitation of 
motion being limited at the shoulder level.


Tendonitis of the Right Shoulder

The criteria for a compensable evaluation for tendonitis of 
the right shoulder have not been met.  

In this case, the Board notes that the veteran does not have 
ankylosis of the scapulohumeral joint.  Malunion or nonunion 
with or without loose movement of the clavicle or scapula has 
also not been demonstrated.  The Board further observes that 
x-ray evidence of degenerative joint disease of the right 
shoulder has also not been shown.  

With regard to DC 5201, the Board notes that at the time of 
the veteran's January 2000 VA examination, her right shoulder 
easily flexed from 0 to 180 degrees and she had 90 degrees of 
internal and external rotation.  At the time of her October 
2000 VA examination, the veteran had full range of motion 
with no significant instability and no provocative symptoms.  
At the time of her April 2003 VA examination, the veteran was 
noted to have full active range of motion with no discomfort 
when performing the ranges of motion.  Impingement and 
supraspinatus maneuvers were negative and there was only mild 
instability with sulcus maneuvers.  As demonstrated above, 
these objective medical findings do not reveal limitation of 
motion which would warrant a compensable disability 
evaluation.  

The Board has also considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

The Board notes that at the time of her January 2000 VA 
examination, the veteran reported only a mild catch when 
moving her shoulders.  The veteran also had no pain or 
weakened resistance.  While the veteran reported having an 
aching sensation in her shoulder with popping and catching 
sensations at the time of her October 2000 VA examination, 
and tenderness was noted on palpation over the biceps, the 
veteran still had full active range of motion.  Moreover, at 
the time of her April 2003 VA examination, the veteran 
indicated that she had no pain in her right shoulder and only 
occasional pain with increased activity. 

The examiner further noted that the veteran described no 
other functional limitation other than discomfort including 
diminished strength, speed, endurance, excess fatigability, 
weakened movement, incoordination, or other abnormalities.  
Furthermore, the examiner described the veteran's right 
shoulder as only minimally symptomatic.  

While the Board is sympathetic to the veteran's beliefs, 
based upon the objective medical findings there is no 
clinical objective pathology of functional loss due to pain, 
limitation of motion, weakness, etc., which would permit 
assignment of a higher evaluation.  Specifically, the loss of 
functioning arising from pain and weakness does not raise the 
veteran's level of disability to that akin to limitation of 
motion which would require a compensable disability 
evaluation. 


Stress Fracture, Left Medial Tibial 
Plateau and Left Distal Tibia, Left knee 
Status  Post Arthroscopic Surgery for 
Medial Meniscus Tear of the Left Knee

At the outset, the Board notes that the RO rated the 
veteran's left stress fractures as 10 percent disabling until 
August 21, 2000, when the arthroscopic knee surgery was 
performed and a temporary total disability evaluation was 
assigned.  Thereafter, a 20 percent disability was assigned 
as of October 1, 2000.

Based upon the RO's actions, the Board will address the 
period of time prior to August 21, 2000, and the period of 
time subsequent to October 1, 2000, separately.  


Evaluation Prior to August 21, 2000

The Board notes that physical examination of the left lower 
extremity at the time of the January 2000 VA examination 
revealed only slight tenderness with deep pressure over the 
medial tibial plateau.  Range of motion of the left knee 
showed extension to 0 degrees and flexion to 135 degrees with 
no pain.  The veteran had good coordination and no motor or 
sensory deficits and deep tendon reflexes were 2+.  The Board 
further observes that at the time of the January 2000 VA 
orthopedic examination, there was tenderness over the medial 
aspect of both knees over the tibial plateau and no 
significant tenderness over the shaft of the tibia.  
Moreover, the knees easily flexed from 0 to 150 degrees 
without pain and without weakened movement to resistance, and 
there was no effusion, synovial thickening, or crepitus with 
motion.  Furthermore, the ligaments in both knees were intact 
with negative Lachman and drawer signs and the collateral 
ligaments were firm and cartilage tests were negative.  There 
was also no evidence of any lack of endurance or lack of 
coordination on motion of the knees.  In addition, the 
alignment of the patella was excellent.  

Based upon the objective findings, no more than a 10 percent 
disability evaluation would be warranted under DC 5262 as 
there was no demonstration of malunion or nonunion of the 
tibia or fibula, loose motion, the necessity for using a 
brace, or moderate knee or ankle disability.  A compensable 
evaluation would also not have been warranted prior to August 
21, 2000, under DC 5257 as the veteran was not shown to have 
any recurrent subluxation or instability of the left knee.  A 
compensable evaluation would also not be warranted under DC 
5260 or 5261 as the veteran was not shown to have flexion 
limited to 45 degrees or extension limited to 5 degrees.  

The Board has also considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Based upon the objective medical findings there is no 
clinical objective pathology of functional loss due to pain, 
limitation of motion, weakness, etc., which would permit 
assignment of a higher evaluation.  Specifically, the loss of 
functioning arising from pain and weakness did not raise the 
veteran's level of disability to that akin to flexion being 
limited to 45 degrees or extension limited to 10 degrees.  


Evaluation Subsequent to October 1, 2000

At the time of her October 2000 VA examination, the veteran 
reported taking ibuprofen on an as needed basis.  She did not 
use any crutches, braces, or canes.  She stated that her left 
knee had remained symptomatic and noted that her overall 
symptoms were better following the arthroscopy, although she 
still had some occasional difficulties with medial knee pain 
and sensations of locking.  

Examination of the left knee revealed no evidence of 
effusion.  The veteran had full extension but lacked 20 
degrees of full flexion.  She was also noted to have 
tenderness along the medial joint line but there was no 
evidence of instability on anterior or posterior drawer or 
anterior Lachman.  There was also no varus or valgus 
instability.  X-rays of the knees showed no evidence of 
significant osseous abnormalities and the joint spaces were 
well maintained.  There was some lateral tilt at the 
patellofemoral articulation but no degenerative changes.  
Diagnoses of a history of tibial plateau stress fracture, 
left knee, minimally symptomatic; and a history of medial 
meniscus tear, left knee, status post arthroscopy, were 
rendered.  The examiner stated that the veteran's left knee 
pain remained significant.

At the time of her April 2003 examination, the veteran 
reported that she was having discomfort in both knees.  She 
described moderate symptoms in the medial left knee and noted 
occasional sensations of locking.  She stated that her 
symptoms had significantly improved since her last visit 
because her activities had diminished since that time.  She 
described no flare-ups with regard to her knee and no other 
functional limitation other than discomfort including 
diminished strength, speed, or endurance, excess 
fatigability, weakened movement, incoordination, or other 
abnormalities.  

Examination of the left knee revealed full active range of 
motion and there was no evidence of instability or effusion.  
The veteran still had tenderness along the medial joint line 
but there was no lateral joint tenderness.  There was also no 
evidence on anterior posterior drawer or anterior Lachman's 
testing and no varus or valgus instability. 

Based upon the objective findings, no more than a 20 percent 
disability evaluation would be warranted under DC 5262 as 
there was no demonstration of malunion or nonunion of the 
tibia or fibula, loose motion, the necessity for using a 
brace, or marked knee or ankle disability.  A compensable 
evaluation would also not be warranted under DC 5257 as the 
veteran was not shown to have any recurrent subluxation of 
instability of the left knee at the time of either 
examination.  Moreover, a compensable evaluation was also not 
be warranted under DCs 5260 and 5261 as the veteran was not 
shown to have flexion limited to 45 degrees and extension was 
not limited to 5 degrees on the most recent VA examinations.  

The Board has also considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Based upon the objective medical findings there is no 
clinical objective pathology of functional loss due to pain, 
limitation of motion, weakness, etc., which would permit 
assignment of a higher evaluation.  Specifically, the loss of 
functioning arising from pain and weakness did not raise the 
veteran's level of disability to that akin to flexion being 
limited to 45 degrees or extension limited to 10 degrees.


Stress Fracture, Right Medial Tibial Plateau

At the time of the veteran's January 2000 VA general 
medication examination, slight tenderness was noted on deep 
pressure over the medial tibial plateau.  Range of motion for 
the right knee showed extension to 0 degrees and flexion to 
135 degrees with no pain.  The veteran had good coordination 
and there were no motor or sensory deficits.  At the time of 
the January 2000 VA orthopedic examination, the veteran 
reported having pain in the knee with prolonged walking or 
standing.  Physical examination revealed tenderness over the 
medial aspect of the  knee over the tibial plateau.  There 
was no significant tenderness over the shaft of the tibia.  
The knee easily flexed from 0 to 150 degrees without pain and 
without weakened movement to resistance, and there was no 
effusion, synovial thickening, or crepitus with motion.  The 
ligaments were intact with negative Lachman and drawer signs.  
The collateral ligaments were firm and cartilage tests were 
negative.  The examiner stated that there was no evidence of 
any lack of endurance or lack of coordination on motion of 
the knees.  X-rays of the knee, tibia, ankle, and foot 
revealed a healing fracture of the right calcaneus with 
otherwise normal findings.  A diagnosis of status following 
stress changes, bilateral medial tibial plateau and tibial 
shafts, residual pain with no objective findings was 
rendered.  

At the time of her October 2000 VA examination, the veteran 
reported that her right knee was minimally symptomatic.  
Physical examination revealed some mild tenderness along the 
medial joint line, with no effusion.  Range of motion was 
full with no evidence of instability and there was no 
patellofemoral pain or crepitus.  A diagnosis of history of 
tibial plateau stress fracture, right, minimally symptomatic, 
was rendered. 

At the time of her April 2003 VA examination, the veteran 
reported having discomfort in her knee.  She described mild 
to moderate symptoms in the medial right knee and occasional 
sensations of locking.  The veteran noted no other functional 
limitation other than discomfort including diminished 
strength, speed, or endurance, excess fatigability, weakened 
movement, incoordination, or other abnormalities.  She did 
report increased pain with repetitive use.  

Physical examination of the right knee revealed full active 
motion, with no evidence of effusion.  The veteran had 
tenderness to palpation along the medial joint line, which 
was worse with medial McMurray's maneuver.  There was no 
evidence of instability and no pain around the patellofemoral 
articulation, with no evidence of crepitation.  

Based upon the objective findings, no more than a 10 percent 
disability evaluation would be warranted under DC 5262 as 
there has been no demonstration of malunion or nonunion of 
the tibia or fibula, loose motion, the necessity for using a 
brace, or moderate knee or ankle disability.  A compensable 
evaluation would also not be warranted under DC 5257 as the 
veteran has not been shown to have any recurrent subluxation 
of instability of the right knee on examination.  A 
compensable evaluation would also not be warranted under DC 
5260 or 5261 as the veteran has not been shown to have 
flexion limited to 45 degrees or extension limited to 10 
degrees at any time.  

The Board has also considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Based upon the objective medical findings there is no 
clinical objective pathology of functional loss due to pain, 
limitation of motion, weakness, etc., which would permit 
assignment of a higher evaluation.  Specifically, the loss of 
functioning arising from pain and weakness did not raise the 
veteran's level of disability to that akin to flexion being 
limited to 45 degrees or extension limited to 10 degrees.  


Stress Fracture, Right Calcaneus

At the time of her January 2000 VA orthopedic examination, 
the veteran reported having pain in the in the right heel 
with prolonged walking or standing.  Physical examination 
revealed tenderness on the lateral right heel without local 
swelling.  X-rays of the feet revealed a healing fracture of 
the right calcaneus with otherwise normal findings.  

At the time of her October 2000 VA examination, the veteran 
reported having difficulty with her heel dating back to the 
first day of basic training.  Physical examination revealed 
that the veteran walked with a normal gait and that the right 
heel was unremarkable.  There were no degenerative changes.  
A diagnosis of history of stress fracture, right heel, 
minimally symptomatic, was rendered at that time.  

At the time of her April 2003 VA examination, the veteran 
indicated that her heel pain was unchanged.  She described no 
flare-ups with regard to her right heel.  She also noted no 
other functional limitation other than discomfort including 
diminished strength, speed, endurance, excess fatigability, 
weakened movement, incoordination, or other abnormalities.  
Examination of the heel was unremarkable and the veteran 
walked with a nonantalgic gait.  X-rays were also 
unremarkable.  A diagnosis of history of stress fracture, 
right heel, minimally symptomatic, was rendered at that time. 

Based upon the objective findings, a compensable disability 
evaluation is not warranted under DC 5284, as no more than 
minimal right heel symptoms have been demonstrated at any 
time. 

The Board has also considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Based upon the objective medical findings there is no 
clinical objective pathology of functional loss due to pain, 
limitation of motion, weakness, etc., which would permit 
assignment of a higher evaluation.  Specifically, the loss of 
functioning arising from pain and weakness did not raise the 
veteran's level of disability to that akin to a moderate foot 
disorder.  The veteran's symptoms have not been described as 
more than minimal at any time.  


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his left or right shoulder tendonitis, stress fracture, 
right medial tibial plateau and right calcaneus, or stress 
fractures, left medial tibial plateau and left distal tibia, 
with left knee status post arthroscopic surgery for medial 
meniscus tear of the left knee.  There has also been no 
evidence submitted demonstrating that her service-connected 
disabilities prevent her from being employable.  Moreover, 
the currently assigned schedular disability evaluations 
contemplate interference with employment and loss of time 
from work.

In view of these findings, the Board concludes that the 
schedular criteria adequately contemplate the nature and 
severity of the veteran's currently service-connected left or 
right shoulder tendonitis; stress fracture, right medial 
tibial plateau and right calcaneus; and stress fractures, 
left medial tibial plateau and left distal tibia, with left 
knee status post arthroscopic surgery for medial meniscus 
tear of the left knee, and that the record does not suggest, 
based upon these findings documented within the clinical 
reports, that the appellant has an "exceptional or unusual" 
disability such to require referral to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service.


ORDER

An evaluation in excess of 10 percent for tendonitis of the 
left shoulder is denied.

A compensable evaluation for tendonitis of the right shoulder 
is denied.

An evaluation in excess of 10 percent for stress fracture, 
left medial tibial plateau and left distal tibia, with left 
knee status post arthroscopic surgery for medial meniscus 
tear of the left knee, prior to August 21, 2000, is denied.  

An evaluation in excess of 20 percent for stress fractures, 
left medial tibial plateau and left distal tibia, with left 
knee status post arthroscopic surgery for medial meniscus 
tear of the left knee from October 1, 2000, is denied.

An evaluation in excess of 10 percent for stress fracture, 
right medial tibial plateau, is denied.  

A compensable evaluation for stress fracture, right 
calcaneus, is denied.




	                        
____________________________________________
	WARREN J. RICE JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



